     Case 1:20-cv-01018-AWI-HBK Document 31 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                               Case No. 1:20-cv-01018-AWI-HBK
12                       Petitioner,                   ORDER DENYING PETITIONER’S
                                                       MISCELLANEOUS MOTIONS FOR RELIEF
13           v.
                                                       (Doc. Nos. 29, 30)
14    DEPARTMENT OF CORRECTIONS,
15                       Respondent.
16

17          Petitioner Colton James Rood, a state prisoner, has pending a pro se petition for writ of

18   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the court are petitioner’s two

19   motions for relief: a “request for order exacting relief and summary judgment,” (Doc. No. 29) and

20   a “request to bar untimely motion and response.” (Doc. No. 30). Petitioner claims he should be

21   ipso facto granted habeas relief because respondent failed to timely respond to the petition. (See

22   Doc. No. 29). Petitioner similarly requests the court to bar respondent’s motion to dismiss due it

23   being untimely. (See Doc. No. 30).

24          Respondent’s motion to dismiss was not untimely filed. As reflected by the docket, on

25   September 24, 2020 respondent moved for an extension of time to file the responsive pleading.

26   (Doc. No. 19). On November 20, 2020, finding respondent filed a motion to dismiss in response

27   to the Court’s Order to Show Cause on October 23, 2020, granted respondent’s motion for an

28   extension of time nunc pro tunc. (Doc. No. 25).
     Case 1:20-cv-01018-AWI-HBK Document 31 Filed 03/17/21 Page 2 of 2


 1            Accordingly, it is ORDERED:

 2            Petitioner’s motions titled “request for order exacting relief and summary judgment”

 3   (Doc. No. 29) and “request to bar untimely motion and response” (Doc. No. 30) are DENIED.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      March 16, 2021
 7                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
